USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 1 of 28


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION AT LAFAYETTE

 JOHN DOE,

                         Plaintiff,

                         v.                                CAUSE NO.: 4:19-CV-56-TLS-JPK

 PURDUE UNIVERSITY, et al.,

                        Defendants.

                                      OPINION AND ORDER

        On August 9, 2019, Plaintiff John Doe filed an Amended Complaint [ECF No. 23]

against Purdue University, Vice President Alysa C. Rollock, Dean Katherine L. Sermersheim,

Senior Associate Director Christie Wright, Investigator Jeff Rooze, and yet to be identified

individuals who served on a disciplinary panel. Am. Compl., p. 1, ECF No. 23. In essence, the

Plaintiff alleges that (1) he was discriminated against on the basis of sex during a university

investigation that resulted in his expulsion and (2) the disciplinary process violated his right to

due process. Accordingly, the Plaintiff brings claims for violations of the Due Process Clause of

the Fourteenth Amendment pursuant to 42 U.S.C. § 1983 (Count 1); violations of Title IX of the

Educational Amendments of 1972 (Count 2); violations of the Equal Protection Clause of the

Fourteenth Amendment pursuant to 42 U.S.C. § 1983 (Count 3); and a declaratory judgment that

Purdue University’s policies, as applied to the Plaintiff, violate the Due Process Clause of the

Fourteenth Amendment (Count 4). Id. pp. 51–66.

        This matter is before the Court on the Defendants’ Renewed Motion to Dismiss [ECF No.

29], filed on August 30, 2019. The Defendants argue (1) this Court is without jurisdiction, (2) the

Plaintiff failed to state a due process violation, (3) the Plaintiff failed to exhaust his state law

remedies, (4) the Plaintiff failed to state an equal protection claim, and (5) the Plaintiff’s § 1983
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 2 of 28


claims must be dismissed as a matter of law. The Court concludes that the Plaintiff’s claims for

economic damages pursuant to 42 U.S.C. § 1983 must be dismissed. However, in all other

respects, the Defendants’ arguments are denied. Therefore, the Defendants’ Renewed Motion to

Dismiss [ECF No. 29] is granted in part and denied in part.

                                       LEGAL STANDARD

       “A Rule 12(b)(6) motion challenges the sufficiency of the complaint itself.” Bonnstetter

v. City of Chicago, 811 F.3d 969, 973 (7th Cir. 2016). “To survive a motion to dismiss under

Rule 12(b)(6), the complaint must provide enough factual information to ‘state a claim to relief

that is plausible on its face’ and ‘raise a right to relief above the speculative level.’” Camasta v.

Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The Court presumes that all well-pleaded allegations are

true, views these well-pleaded allegations in the light most favorable to the plaintiff, and accepts

as true all reasonable inferences that may be drawn from the allegations. Reynolds v. CB Sports

Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). “While a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide

the grounds of his entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Bonnstetter, 811 F.3d at

973 (citing Twombly, 550 U.S. at 555).

                                         BACKGROUND

A.     The Sexual Contact Between the Plaintiff and Jane Roe

       In August 2018, the Plaintiff and Jane Roe became acquainted with each other on a social

media app. Am. Compl. ¶ 22, ECF No. 23. On August 16, 2018, the Plaintiff invited Jane Roe to

a party. Id. ¶¶ 23–24. Jane Roe arrived at the party with her friend. Id. ¶ 24. Around 11:30 P.M.,



                                                  2
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 3 of 28


Jane Roe and her friends decided to leave for another party. Id. ¶ 25. Jane Roe asked the Plaintiff

whether he would like to join them, and he agreed to leave with them. Id.

         At the second party, the Plaintiff and Jane Roe danced and kissed. Id. The Plaintiff asked

Jane Roe whether she wanted to go somewhere “more private.” Id. ¶ 26. Jane Roe agreed, and

they found an overstuffed chair away from the dancing area of the party. Id. Jane Roe straddled

the Plaintiff’s lap and continued to kiss him while the Plaintiff consensually touched Jane Roe’s

vagina. Id.

         As the second party ended, the Plaintiff, Jane Roe, and various other students decided to

return to the Purdue University campus. Id. ¶ 29. At some point, Jane Roe asked the Plaintiff

whether he would like to come up to her dorm room. Id. ¶ 30. At the dorm room, the Plaintiff

and Jane Roe began kissing. Id. ¶ 31. Jane Roe then removed her shirt and bra and performed

oral sex on the Plaintiff. Id. The Plaintiff manually stimulated Jane Roe’s vagina. Id. ¶ 36. After

a few minutes, Jane Roe stopped performing oral sex. Id. The Plaintiff and Jane Roe agreed to

stop engaging in sexual contact. Id. The Plaintiff then left her room without engaging in any

further sexual contact. Id. ¶ 37.

B.       Purdue University’s Investigation

         After August 16, 2018, Jane Roe falsely alleged that the Plaintiff sexually assaulted her. 1

Id. ¶ 38. Ultimately, a resident advisor at Purdue University learned of her false allegations and

reported the Plaintiff to Purdue University. Id. ¶ 39.

         On August 28, 2018, Purdue University’s Office of Institutional Equity instituted an

investigation against the Plaintiff. Id. ¶ 82. The Plaintiff was summarily suspended from the



1
 As explained above, the Court must view the allegations in the complaint within the light most favorable to the
Plaintiff. As such, this Opinion and Order should not be construed as an endorsement or critique of either students’
version of events.

                                                          3
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 4 of 28


university pending an investigation of Jane Roe’s allegations. Id. ¶ 83. Purdue University

explained that it had been informed of conduct that, if substantiated, may constitute a violation of

university policy. Ex. 13, Suspension Letter, p. 3, ECF No. 23-13. 2 Namely, Purdue University

alleged that on August 16, 2018, the Plaintiff became aggressive at a party and digitally

penetrated Jane Roe’s vagina without consent. Id. It further alleged that the Plaintiff returned to

Jane Roe’ dorm room and “sexually assaulted [her] by forcing her to perform oral sex . . . ,

inserting [his] finger(s) into her vagina, inserting [his] finger(s) into her anus, and attempting to

insert [his] penis into her vagina, all without her consent.” Id. It was further alleged that the

Plaintiff bit and strangled Jane Roe. Id.

         On August 30, 2018, the Plaintiff learned that Defendant Christie Wright and Defendant

Jeff Rooze were investigating Jane Roe’s allegations. Am. Compl. ¶ 85, ECF No. 23. Defendant

Wright requested an interview with the Plaintiff. Id. During the interview, Defendants Wright

and Rooze were uninterested in any exculpatory evidence. Id. ¶ 86. Rather, Defendants Wright

and Rooze were interested in supporting Jane Roe’s allegations. Id. Defendants Wright and

Rooze rejected the Plaintiff’s request to observe security camera film which would have

undermined the credibility of Jane Roe and other witnesses. Id. Defendants Wright and Rooze

also refused to provide the Plaintiff with exculpatory evidence such as the audio recordings of

the interviews with Jane Roe and other witnesses. Id. ¶ 87.

         Some point thereafter, Defendants Wright and Rooze issued a “Preliminary Report.” Id. ¶

87. Purdue University denied the Plaintiff’s repeated requests for a copy of the Preliminary

Report. Id. Purdue University also denied the Plaintiff’s requests for copies of the audio


2
  Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013) (“[W]e have taken a broader view of documents that may
be considered on a motion to dismiss, noting that a court may consider, in addition to the allegations set forth in the
complaint itself, documents that are attached to the complaint, documents that are central to the complaint and are
referred to in it, and information that is properly subject to judicial notice.”).

                                                           4
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 5 of 28


recordings, documents, and other information gathered during the investigation. Id. Instead,

Purdue University only allowed the Plaintiff to review a copy of the Preliminary Report from a

secure location. Id. ¶ 88. The Plaintiff took handwritten notes regarding the information in the

Preliminary Report. Id. ¶ 89. Thereafter, Defendants Wright and Rooze submitted the

Preliminary Report to administrators at Purdue University. See id. ¶ 90. However, these

Defendants refused to include exculpatory evidence within the Preliminary Report. Id. ¶ 87.

       On December 11, 2018, the Plaintiff submitted a “Response” to the Preliminary Report.

Id. In his Response, the Plaintiff disputed Jane Roe’s version of events and highlighted

inconsistencies in her story. See Response to Preliminary Investigators Report, pp. 1–4, ECF No.

23-21. After the Plaintiff presented his Response, Defendants Wright and Rooze prepared a

“Concealed Report” that was submitted to a Panel of Adjudicators tasked with determining

whether the Plaintiff violated university policy. See Am. Compl. ¶ 90, ECF No 23. The

Defendants did not allow the Plaintiff to view the Concealed Report. Id. ¶¶ 90, 97.

C.     The Disciplinary Hearing

       On December 18, 2018, the Plaintiff received a letter from Defendant Katherine L.

Sermersheim. Id. ¶ 91. Defendant Sermersheim, who is the Associate Vice Provost and Dean of

Students, stated that a “Formal Resolution Process” was scheduled for December 21, 2018. Id.

The letter stated that the Plaintiff may have a support person present during the hearing, but that

this support person could not act as legal counsel or otherwise participate in the hearing. Id. The

letter informed the Plaintiff that he would be given “a few minutes if there are any remarks you

wish to share with us, and then I will open it up to the panel members and myself for questions

we have for you.” Id. The letter cautioned that the Panel had “reviewed the complaint, written

responses, and the Investigator’s Report. Accordingly, the purpose of the meeting is not to



                                                 5
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 6 of 28


conduct another investigation but simply to be able to hear directly from the parties and get

clarification on any questions we might have after having reviewed the written materials.” Id.

       On December 21, 2018, Defendant Katherine L. Sermersheim convened a Panel from the

Advisory Committee on Equity to determine whether the Plaintiff violated university policy. Id.;

see also Ex. 17, Final Determination, p. 3, ECF No. 23-17. The only witnesses were Defendant

Wright, Defendant Rooze, the Plaintiff, and Jane Roe. See Am Compl. ¶¶ 6, 93, 99, ECF No. 23.

The Defendants prohibited the Plaintiff from listening to Jane Roe’s testimony. Id. ¶ 93.

Likewise, the Defendants prohibited the Plaintiff from cross-examining or questioning Jane Roe.

Id. The Plaintiff was prohibited from listening to or cross-examining the testimony from

Defendants Wright and Rooze. Id. ¶ 99. The Plaintiff alleges that his Response was not provided

to the Panel. Id. ¶ 96. The Plaintiff also alleges that Defendants Wright and Rooze did not

incorporate any of the exculpatory evidence into the Concealed Report. Id. ¶ 97.

       During the hearing, the Panel did not inquire about any of the exculpatory evidence. Id.

The Plaintiff alleges that the Panel did not question Jane Roe about the exculpatory evidence or

the inconsistencies in her story. Id. ¶ 102. During the hearing, Defendant Sermersheim posed

numerous questions and comments based upon sex-based stereotypes. Id. ¶ 104. Likewise, an

unknown panel member also made comments based upon sex-based stereotypes. Id. ¶ 107.

Furthermore, the Panel did not ask the Plaintiff about the exculpatory evidence. Id.

       Later that day, the Panel issued a final determination. Ex. 17, Final Determination, p. 2,

ECF No. 23-17. The Panel found that Jane Roe’s testimony was credible. Id. at 3. The Panel

found that the Plaintiff was not credible. Id. Based upon this credibility determination, the Panel

found by a preponderance of the evidence that the Plaintiff had violated university policy

prohibiting sexual misconduct. Id. at 7. Specifically, the Panel found that the Plaintiff engaged in



                                                 6
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 7 of 28


non-consensual sexual contact with Jane Roe during the second party and in her dorm room. Id.

at 4–7. As a result, the Plaintiff was (1) expelled from Purdue University, (2) permanently barred

from future employment with Purdue University, and (3) prohibited from entering Purdue

University property. Id. at 7.

D.     The Appeal to Purdue University’s Administration

       On December 21, 2018, the Plaintiff appealed his suspension to Defendant Alysa C.

Rollock, who is the Vice President for Ethics and Compliance. Am. Compl. ¶ 124, ECF No. 23.

During his appeal, the Plaintiff argued that the Panel’s credibility determination was erroneous

because Jane Roe’s version of events was inconsistent and contradicted by several bystanders.

See Appeal of Final Determination, p. 1, ECF No. 23-18. The Plaintiff also argued that the Panel

was biased and violated Purdue University’s regulations governing disciplinary proceedings. Id.

at 1–2. Accordingly, the Plaintiff requested that his expulsion be reversed. Id. at 2.

       On January 3, 2019, the Panel was affirmed in part and reversed in part. Am. Compl. ¶

124, ECF No. 23. Defendant Rollock reversed the Panel’s finding of fact as it related to the

sexual assault that allegedly occurred at the party. See Appeal Determination, p. 1, ECF No. 23-

19. However, Defendant Rollock affirmed the Panel as it related to the sexual assault that

allegedly occurred in Jane Roe’s dorm room. Id. Defendant Rollock affirmed the sanctions that

the Panel imposed upon the Plaintiff. Id.

E.     The Plaintiff’s Suspension and Alleged Damages

       Defendant Rollock’s decision altered the Plaintiff’s legal status at Purdue University. See

Am. Comp. ¶ 125, ECF No. 23. Namely, Defendant Rollock affirmed the Panel’s decision that

(1) expelled the Plaintiff from Purdue University, (2) permanently barred the Plaintiff from

future employment with Purdue University, and (3) prohibited the Plaintiff from entering Purdue



                                                  7
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 8 of 28


University. See id. As a result of his expulsion, the Plaintiff’s transcripts will permanently

include the following reprimand: “STUDENT EXPELLED . . . DUE TO VIOLATIONS OF

UNIVERSITY REGULATIONS.” Id. ¶ 127. Following his undergraduate education, the

Plaintiff desires to attend law school or business school. Id. ¶ 160. The Plaintiff’s chosen

occupation is to work either as an attorney or a financial professional. Id. ¶ 161. However, the

Plaintiff will have a legal obligation to disclose the disciplinary proceeding to graduate schools

and licensing boards. Id. Because of this, it will be nearly impossible for the Plaintiff to obtain

the necessary educational and licensing qualifications for his chosen profession. Id. ¶ 163.

F.     The Pressure on Purdue University and the Bias Against Male Students

       Purdue University was under immense pressure to adjudicate claims of sexual assault in

favor of women. See id. ¶¶ 40–78. For example, in December 2017, a female student filed a

lawsuit alleging that Purdue University violated her Title IX rights by manifesting bias against

females who alleged that males engaged in sexual misconduct. Id. ¶ 41. Purdue University

received negative publicity from this lawsuit. Id. ¶ 43. Likewise, in September 2018, another

female student sued Purdue University for failing to protect her and other female students from

sexual misconduct. Id. ¶ 45. Purdue University received negative publicity for its handling of the

events giving rise to the September 2018 lawsuit. Id. ¶ 47. Further, in November 2018, two

female students sued Purdue University after they were disciplined for accusing male students of

engaging in sexual misconduct. Id. ¶¶ 48–49. Purdue University received negative publicity for

the events giving rise to the November 2018 lawsuit. Id. ¶ 50. Purdue University was also

pressured by various campus protests. Id. ¶¶ 51–52, 72–74. Purdue University also received

negative media coverage for various sexual assaults that occurred on campus. Id. ¶¶ 53–54.

Purdue University was also investigated by the United States Department of Education’s Office



                                                  8
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 9 of 28


of Civil Rights for allegedly failing to properly and equitably respond to complaints, reports, and

incidents of sexual violence perpetrated by male students. Id. ¶ 58. Other similar investigations

were also conducted against Purdue University. Id. ¶¶ 56–57, 59. These investigations cause

significant financial stress because the Office of Civil Rights can impose civil penalties and

suspend academic institutions from participating in federal student financial aid programs. Id. ¶

65.

       The Plaintiff alleges that these pressures caused the Defendants to discriminate against

him on the basis of gender. See id. ¶¶ 47–56. The Plaintiff alleges that the Defendants would

prosecute “University Initiated Complaints” against male students even if the alleged victim did

not file a complaint. Id. ¶ 74. However, the Defendants would not initiate disciplinary

proceedings against female students unless the alleged victim filed a formal complaint. Id.

Further, similarly situated female students who have been accused of sexual misconduct were

either not charged with violating university policy or were penalized to a lesser degree than

similarly situated male students. Id. ¶ 75.

                                              ANALYSIS

       The Defendants argue (1) this Court is without jurisdiction, (2) the Plaintiff failed to state

a due process violation, (3) the Plaintiff failed to exhaust his state law remedies, (4) the Plaintiff

failed to state an equal protection claim, and (5) the Plaintiff’s § 1983 claims must be dismissed

as a matter of law. The Court concludes that the Plaintiff’s claims for economic damages

pursuant to 42 U.S.C. § 1983 must be dismissed. However, in all other respects, the Defendants’

arguments are denied. Therefore, the Defendants’ Renewed Motion to Dismiss [ECF No. 29] is

granted in part and denied in part.




                                                   9
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 10 of 28


A.      Jurisdiction

        The Defendants argue that this Court is without jurisdiction. Specifically, the Defendants

argue that (1) there is no federal question jurisdiction, (2) the Plaintiff does not have standing, and

(3) the Plaintiff’s case is unripe. The Court disagrees.

1.      Federal Question Jurisdiction

        The Defendants argue that “there is no federal-question jurisdiction to decide whether

[the Plaintiff’s] sexual contact with Jane Roe was consensual.” Defs.’ Br. in Supp. of Renewed

Mot. to Dismiss, p. 2, ECF No. 30. The Court concludes that there is federal question jurisdiction

because the Plaintiff’s claims arise under federal law.

        “The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “Most directly, a case

arises under federal law when federal law creates the cause of action asserted.” Evergreen

Square of Cudahy v. Wis. Hous. and Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015)

(quoting Gunn v. Minton, 568 U.S. 251, 257 (2013)). “When it comes to invoking federal

question jurisdiction, the bar is low. . . . Even if the federal claim fails to state a cause of action,

the district court retains jurisdiction to say so.” McCoy v. Iberdrola Renewables, Inc., 760 F.3d

674, 681 (7th Cir. 2014) (citing Bell v. Hood, 327 U.S. 678, 682 (1946)).

        In this case, all of the Plaintiff’s claims arise under federal law. Specifically, the Plaintiff

alleged that the Defendants violated the Due Process Clause of the Fourteenth Amendment

(Count 1); violated Title IX of the Educational Amendments of 1972 (Count 2); violated the

Equal Protection Clause of the Fourteenth Amendment (Count 3); and that Purdue University’s

policies, as applied to the Plaintiff, violate the Due Process Clause of the Fourteenth Amendment

(Count 4). Am. Compl. pp. 51–56, ECF No. 23. Certainly, such allegations arise “under the



                                                   10
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 11 of 28


Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. As such, there is federal

question jurisdiction. Id. Furthermore, notwithstanding the Defendants’ argument to the contrary,

the Court need not decide whether the contact between the Plaintiff and Jane Roe was

consensual. Rather, the Court is tasked with determining whether the Plaintiff stated a claim for a

violation of his rights under the Constitution and laws of the United States. As such, this

jurisdictional argument is without merit.

2.     Standing

       The Defendants argue that the Plaintiff lacks standing. “Article III of the Constitution

limits the power of federal courts to deciding ‘cases’ and ‘controversies.’” Bria Health Servs.,

LLC v. Eagleson, 950 F.3d 378, 382 (7th Cir. 2020) (quoting U.S. Const. art. III, § 2)). To meet

this requirement, a plaintiff must establish that he has standing. Id. To establish standing, a

plaintiff “must allege and prove (1) a concrete and particularized injury, (2) caused by the actions

of the defendant, (3) that would likely be redressed by a favorable decision.” Id. (citing Lujan v.

Defenders of Wildlife¸ 504 U.S. 555, 560–61 (1992)); see also Freedom From Religion Found.,

Inc. v. Obama, 641 F.3d 803, 805 (7th Cir. 2011). An injury is “an invasion of a legally protected

interest which is (a) concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical.” Lujan, 504 U.S. at 560 (internal quotation marks and citations omitted). Causation

is established when an injury is fairly traceable to the challenged action of the defendant and is

not the result of the independent action of a third party that is not before the court. Id. (quoting

Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41–42 (1976)). An injury is redressable when

it is “likely, as opposed to merely speculative, that the injury will be redressed by a favorable

decision.” Id. at 561 (internal quotation marks omitted).




                                                  11
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 12 of 28


         In this case, the Plaintiff has standing. See John Doe v. Purdue Univ., 928 F.3d 652, 666

(7th Cir. 2019) (concluding that a university student who sought to expunge his record of a

disciplinary proceeding had standing to bring his suit).3 It is undisputed that the Plaintiff was

expelled from Purdue University. It is also undisputed that the Defendants caused his expulsion.

Specifically, Defendants Wright and Rooze investigated the sexual encounter between the

Plaintiff and Jane Roe. Defendant Sermersheim convened a three-member Panel which

ultimately determined that the Plaintiff violated university policy. Based upon this finding, the

Plaintiff was expelled from Purdue University. Further, Defendant Rollock rejected the

Plaintiff’s administrative appeal and affirmed the suspension. When viewed in the light most

favorable to the Plaintiff, it is likely that the injury will be redressed by a favorable decision.

Namely, the Plaintiff is requesting injunctive relief so that he can (1) be reinstated as a student at

Purdue University and (2) expunge his transcripts of the reference to violating university policy.

See Am. Compl. ¶ 170, ECF No. 23. Therefore, the Plaintiff has standing to bring his suit.

3.       Ripeness

         The Defendants argue that the Plaintiff’s claims are unripe. “Article III of the U.S.

Constitution limits the authority of the federal courts to ‘cases or controversies.’” Rock Energy

Coop. v. Vill. of Rockton, 614 F.3d 745, 748 (7th Cir. 2010) (quoting Smith v. Wis. Dep’t of

Agric., Trade and Consumer Prot., 23 F.3d 1134, 1141 (7th Cir. 1994)). “The ripeness doctrine

arises out of the Constitution’s case-or-controversy requirement, as claims premised on uncertain

or contingent events present justiciability problems.” The Church of Our Lord and Savior Jesus

Christ v. City of Markham, Ill., 913 F.3d 670, 676 (7th Cir. 2019) (citing Wis. Right of Life State



3
  Note: this was a different student at Purdue University. Although factually similar, the case of John Doe v. Purdue
University, 928 F.3d 652 (7th Cir. 2019), is not directly connected with this case. Also, when doing so improves
readability, the Court will refer to this case by its long form citation.

                                                         12
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 13 of 28


Political Comm. v. Barland, 664 F.3d 139, 148 (7th Cir. 2011)). “Cases are unripe when the

parties point only to hypothetical, speculative, or illusory disputes as opposed to actual, concrete

conflicts.” Lehn v. Holmes, 364 F.3d 862, 867 (7th Cir. 2004) (quoting Hinrichs v. Whitburn,

975 F.2d 1329, 1333 (7th Cir. 1992)).

           In this case, the Plaintiff seeks relief in the form of monetary damages and injunctive

relief. Regarding the latter, the Plaintiff seeks reinstatement and a new disciplinary hearing at

Purdue University. Based upon this, the Defendants argue that, “[u]nless and until [the Plaintiff]

wins a rehearing and succeeds in such a hearing, his Title IX damage claim and Title IX

reinstatement claim are unripe and must be dismissed for lack of subject-matter jurisdiction.”

Defs.’ Br. in Supp. of Renewed Mot. to Dismiss, p. 9, ECF No. 30. The Defendants argue that

the only ripe claim is the Plaintiff’s request for a rehearing pursuant to Title IX. Id. at 8.4

           However, the Defendants fail to cite any caselaw that specifically holds that a claim for

damages is unripe unless and until an administrative rehearing results in a plaintiff’s favor. See

United States v. Collins, 796 F.3d 829, 836 (7th Cir. 2015) (the parties, rather than the court,

must research and construct available legal arguments). Moreover, in John Doe v. Purdue

University, 928 F.3d 652, 656 (7th Cir. 2019), a male student was suspended after he was found

guilty of sexual misconduct against a female student. The male student, who alleged that he was

discriminated against on the basis of gender, brought a Title IX claim against the university. Id.

Further, the Plaintiff’s Title IX claim included a request for monetary damages. Id. at 670.

Ultimately, the Seventh Circuit concluded that the student stated a claim for a violation of Title

IX. Id. at 669–70. The Seventh Circuit did not conclude, for example, that the Plaintiff’s claim

for damages was unripe. See id.; see also Home Builders Ass’n of Greater Chi. v. U.S. Army


4
    The Defendants do not argue that the Plaintiff fails to state a claim for gender discrimination under Title IX.


                                                             13
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 14 of 28


Corps of Eng’rs, 335 F.3d 607, 619 (7th Cir. 2003) (noting that the question of ripeness may be

considered sua sponte). Thus, the Defendants’ ripeness argument is contradicted by Seventh

Circuit caselaw.

       Further, notwithstanding the implicit reasoning of Doe, the Court concludes that the

Plaintiff’s request for damages and injunctive relief are ripe. Namely, the Plaintiff has actually

been suspended from Purdue University and has incurred damages as a result. The disputes in

this case are not hypothetical, speculative, or illusory. Thus, the Plaintiff’s claims are ripe for

adjudication.

B.     The Due Process Claim

       The Plaintiff argues that his due process rights were violated during the disciplinary

proceedings. The Defendants argue that this claim fails because (1) the Plaintiff failed to

demonstrate a protected liberty interest and (2) his right to due process was not violated. The

Court disagrees.

       “The Due Process Clause of the Fourteenth Amendment forbids a state to deprive any

person of ‘life, liberty, or property, without due process of law.’” Dupuy v. Samuels, 397 F.3d

493, 503 (7th Cir. 2005) (quoting U.S. Const. amend. XIV, § 1). “To maintain such an action, a

plaintiff must establish that a state actor has deprived him of a constitutionally protected liberty

or property interest without due process of law.” Doyle v. Camelot Car Ctrs., Inc., 305 F.3d 603,

616 (7th Cir. 2002) (citing Zinermon v. Burch, 494 U.S. 113, 125 (1990); Mason v. Sybinski, 280

F.3d 788, 794 (7th Cir. 2002)); see also Dupuy, 397 F.3d at 503. As such, courts engage in a

two-part analysis: first, the court determines whether the plaintiff was deprived of a protected

interest; second, the court determines what process was due under the circumstances. Hess v. Bd.

of Trs. of S. Ill. Univ., 839 F.3d 668, 673 (7th Cir. 2016) (citing Charleston v. Bd. of Trs. of the



                                                  14
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 15 of 28


Univ. of Ill. at Chi., 741 F.3d 769, 772 (7th Cir. 2013); Pugel v. Bd. of Trs. of the Univ. of Ill.,

378 F.3d 659, 662 (7th Cir. 2004)).

1.     Protected Liberty Interest

        The Plaintiff had a protected liberty interest in his future career as an attorney or financial

professional. “It is well-settled that an individual has no cognizable liberty interest in his

reputation; consequently, when a state actor makes allegations that merely damage a person’s

reputation, no federally protected liberty interest has been implicated.” Doyle, 305 F.3d at 617

(citing Paul v. Davis, 424 U.S. 693, 711–12 (1976); Hojnacki v. Klein-Acosta, 285 F.3d 544, 548

(7th Cir. 2002)). “In order for state action that injures one’s reputation to implicate the Due

Process Clause, the action must also alter one’s legal status or rights.” Schepers v. Comm’r, Ind.

Dep’t of Corr., 691 F.3d 909, 914 (7th Cir. 2012). “The need to show alteration of legal status

along with some stigmatic or reputation injury is commonly referred to as the ‘stigma plus test.’”

Id. (quoting Khan v. Bland, 630 F.3d 519, 534 (7th Cir. 2010)).

        In John Doe v. Purdue University, 928 F.3d 652, 656 (7th Cir. 2019), the plaintiff was

suspended after the defendants found him guilty of sexual misconduct against a female student.

As a result, the plaintiff was expelled from the Navy ROTC program and lost his ROTC

scholarship. Id. On appeal, the plaintiff argued that Purdue University deprived him of a

protected liberty interest of pursuing a naval career. Id. at 661. The Plaintiff also alleged that he

had a legal obligation to disclose the disciplinary proceeding to the Navy. Id. at 661–62.

Ultimately, the Seventh Circuit agreed with the plaintiff and held as follows:

               John’s situation is . . . not a matter of state-spread rumors or an investigation
        that was ultimately dropped. After conducting an adjudicatory proceeding, Purdue
        formally determined that John was guilty of a sexual offense. That determination
        changed John’s status: he went from a full-time student in good standing to one
        suspended for an academic year. And it was this official determination of guilt, not
        the preceding charges or any accompanying rumors, that allegedly deprived John

                                                  15
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 16 of 28


       of occupational liberty. It caused his expulsion from the Navy ROTC program (with
       the accompanying loss of scholarship) and foreclosed the possibility of his re-
       enrollment in it. John has satisfied the “stigma plus” test.

Id. at 662–63 (internal citations omitted).

       In this case, it is undisputed that the Defendants formally determined that the Plaintiff

was guilty of engaging in sexual activity that violated university policy. As a result, the Plaintiff

was (1) expelled from Purdue University, (2) permanently barred from future employment with

Purdue University, and (3) prohibited from entering Purdue University. See id. Thus, the

Plaintiff’s legal status has been altered. See Doe, 928 F.3d at 662.

       Furthermore, the Plaintiff states that his chosen occupation is to be an attorney or a

financial professional. See Am. Compl. ¶ 160, ECF No. 23. The Plaintiff alleges that these

occupations trigger a legal obligation to disclose the disciplinary proceedings to graduate schools

and licensing boards. Id. Based upon this obligation to disclose, the Plaintiff alleges that “it

would be virtually impossible for [him] to enroll in a law school or graduate school” because

universities “routinely reject applications of students who disclose sexual misconduct

disciplinary findings in applications for admissions.” Id. ¶ 163. The Plaintiff also alleges that it

will be “virtually impossible” for him to obtain the necessary licensing credentials due to his

obligation to disclose. Id. ¶ 161; see also Decl. of Cynthia Purcell Garrett in Supp. of Pl.’s Am.

Compl., ECF No. 23-22. Viewed in the light most favorable to the nonmoving party, the Plaintiff

has demonstrated that his duty to disclose has foreclosed his chosen occupation. See Doe, 928

F.3d at 662–63. Thus, the Plaintiff has satisfied the stigma plus test.

2.     The Required Due Process

       The Plaintiff has stated a claim for a due process violation. “The fundamental

requirement of due process is the opportunity to be heard ‘at a meaningful time and in a



                                                  16
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 17 of 28


meaningful manner.’” Carmody v. Bd. of Trs. of the Univ. of Ill., 747 F.3d 470, 474 (7th Cir.

2014) (quoting Mathews v. Eldridge, 424 U.S. 319, 333 (1976)). “Due process is a flexible

concept that ‘calls for such procedural protections as the particular situation demands.’” Pugel,

378 F.3d at 662 (quoting Gilbert v. Homar, 520 U.S. 924, 930 (1997)). In a university

disciplinary proceeding, the process due depends on a number of factors including the severity of

the offense. Doe, 928 F.3d at 663. “Where students are suspended from school for only brief

periods of time—i.e., for ten days or fewer—due process requires only minimal safeguards:

notice of the charges asserted against the student, and, if he denies them, an explanation of the

evidence and an opportunity for the student to present his side of the story.” Hess, 839 F.3d at

673 (citing Goss v. Lopez, 419 U.S. 565, 581, 584 (1975)).

       In John Doe v. Purdue University, 928 F.3d 652, 656 (7th Cir. 2019), the plaintiff was

alleged to have engaged in sexual misconduct against a female student. The plaintiff received

notice of the allegations and denied them. Id. at 663. However, Purdue University did not

disclose its evidence to the plaintiff. Id. Based upon this, the Seventh Circuit reasoned as

follows:

               John’s circumstances entitled him to relatively formal procedures: he was
       suspended by a university rather than a high school, for sexual violence rather than
       academic failure, and for an academic year rather than a few days. Yet Purdue’s process
       fell short of what even a high school must provide to a student facing a days-long
       suspension. “[D]ue process requires, in connection with a suspension of 10 days or less,
       that the student be given oral or written notice of the charges against him and, if he denies
       them, an explanation of the evidence the authorities have and an opportunity to present his
       side of the story.” Goss, 419 U.S. at 581, 95 S.Ct. 729. John received notice of Jane’s
       allegations and denied them, but Purdue did not disclose its evidence to John. And
       withholding the evidence on which it relied in adjudicating his guilt was itself sufficient to
       render the process fundamentally unfair.

Doe, 928 F.3d at 663 (emphasis added).




                                                 17
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 18 of 28


         In this case, the Defendants prohibited the Plaintiff from accessing the physical evidence

that Defendants Wright and Rooze collected. For example, the Plaintiff was prohibited from

accessing the audio recordings of the interviews conducted by Defendants Wright and Rooze.

See Am. Compl. ¶ 87, ECF No. 23. The Plaintiff was also denied access to security camera

footage which would have undermined the testimony of Jane Roe. Id. ¶ 86. Critically, the

Plaintiff was also prohibited from reviewing the Concealed Report that was submitted to the

Panel. Id. ¶¶ 90, 97. The Panel relied upon the Concealed Report when finding that the Plaintiff

violated university policy. Id. ¶ 91. Because the Defendants withheld evidence they used to find

the Plaintiff guilty of violating university policy, the disciplinary process was fundamentally

unfair.5 See Doe, 928 F.3d at 663. Accordingly, the Plaintiff has stated a claim for a procedural

due process violation.

C.      Failure to Exhaust State Law Remedies

        The Defendants argue that “[a]ny claim that John Doe was not provided the process due

to him in this context is properly brought as a breach of contract claim.” Defs.’ Br. in Supp. of

Renewed Mot. to Dismiss, p. 16, ECF No. 30. As such, the Defendants argue that “[b]ecause the

First Amended Complaint does not allege exhaustion of contractual processes available to John

Doe, he fails to state a claim for denial of due process.” Id. at 17. The Court rejects this

argument.

         In Hudson v. Palmer, 468 U.S. 517, 519–20 (1984), a prisoner brought a pro se action

pursuant to 42 U.S.C. § 1983 for the alleged destruction of his personal property within his


5
 Because the Plaintiff has alleged procedural deficiencies sufficient to survive a motion to dismiss, the Court need
not address whether he had a constitutional right to cross-examine the other witnesses. See Doe, 928 F.3d at 664 n.4
(declining to address whether students at public universities have a constitutional right to cross-examine witnesses
during disciplinary proceedings); see also William J. Migler, Note, An Accused Student’s Right to Cross-
Examination in University Sexual Assault Adjudicatory Proceedings, 20 Chap. L. Rev. 357, 379–381 (2017)
(describing the split of authority over whether there is a constitutional right to cross-examination in a university
disciplinary proceeding).

                                                        18
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 19 of 28


prison cell. The district court dismissed the action because, even if the prison guard intentionally

destroyed the property, the action did not violate the Fourteenth Amendment because there were

tort remedies available to redress the deprivation under state law. Id. at 520. On appeal, the

Supreme Court reasoned that the prisoner had an adequate post-deprivation remedy in the form

of state-law tort claims. Id. at 535–36. As such, the Court concluded that even if the prison guard

“intentionally destroyed [the prisoner’s] personal property during the challenged shakedown

search, the destruction did not violate the Fourteenth Amendment since the Commonwealth of

Virginia has provided [the prisoner] an adequate postdeprivation remedy.” Id. at 536 (relying

upon Parratt v. Taylor, 451 U.S. 527 (1981)).

       In Chang v. Purdue University, 985 N.E.2d 35, 40–42 (Ind. Ct. App. 2013), a student was

dismissed from a nursing program for various academic and unprofessional conduct. The student

appealed her dismissal to university administrators and argued that her expulsion was caused by

“improper Procedures and a lack of Due Process . . . .” Id. at 42–43. Her appeal to university

administrators was denied. Id. at 43–44. Thereafter, the student filed a lawsuit bringing claims

for (1) violating her Fourteenth Amendment right to due process under 42 U.S.C. § 1983; (2)

violating her right to due process under the Indiana Constitution; and (3) various state-law breach

of contract claims. Id. at 44. The state trial court dismissed the student’s § 1983 claim. Id. On

appeal, the Indiana Court of Appeals concluded that, assuming the student had a protected

property right in her continued education, her breach of contract claim was a meaningful post-

deprivation remedy. Id. at 49–50 (citing Hudson, 468 U.S. at 533). As such, the Indiana Court of

Appeals concluded that the student was not entitled to pursue a claim under § 1983. Id.

       However, the rationale of Chang conflicts with Seventh Circuit precedent. Namely, in

John Doe v. Purdue University, 928 F.3d 652, 656 (7th Cir. 2019), the expelled student brought a



                                                 19
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 20 of 28


due process claim pursuant to 42 U.S.C. § 1983. On appeal, the Seventh Circuit concluded that

the student pleaded facts sufficient to state a claim under the Due Process Clause of the

Fourteenth Amendment. Id. at 670. The Seventh Circuit did not conclude, for example, that the

student was required to repackage his claims under a state law breach of contract theory. Further,

the court did not conclude that the student had a meaningful post-deprivation remedy in the form

of a state law breach of contract claim. This Court is bound by the decisions of the Seventh

Circuit rather than the Indiana Court of Appeals. See Reiser v. Residential Funding Corp., 380

F.3d 1027, 1029 (7th Cir. 2004). Thus, because Chang conflicts with Doe, the Court cannot

extend Chang to the facts of this case.

       Furthermore, the Court disagrees with the logic of Chang. A state law remedy is

inadequate when it “can readily be characterized as inadequate to the point that it is meaningless

or nonexistent and, thus, in no way can be said to provide the due process relief guaranteed by

the fourteenth amendment.” Michalowicz v. Vill. of Bedford Park, 528 F.3d 530, 535 (7th Cir.

2008) (quoting Easter House v. Felder, 910 F.2d 1387, 1406 (7th Cir. 1990)). Under Indiana

law, “the relationship between a student and an educational institution is contractual in nature.

The terms of the contract, however, are rarely delineated, nor do the courts apply contract law

rigidly.” Gordon v. Purdue Univ., 862 N.E.2d 1244, 1251 (Ind. Ct. App. 2007) (quoting Neel v.

Ind. Univ. Bd. of Trs., 435 N.E.2d 607, 610 (Ind. Ct. App. 1982)). “University disciplinary

determinations in most cases are premised upon the subjective professional judgment of trained

educators, and therefore our courts ‘have quite properly exercised the utmost restraint in

applying traditional legal rules to disputes within the academic community.’” Chang, 985 N.E.2d

at 46 (quoting Neel, 435 N.E.2d at 611). “Indeed, ‘[b]ecause such determinations rest in most

cases upon the subjective professional judgment of trained educators, the courts have quite



                                                20
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 21 of 28


properly exercised the utmost restraint in applying traditional legal rules to disputes within the

academic community.’” Amaya v. Brater, 981 N.E.2d 1235, 1240 (Ind. Ct. App. 2013) (quoting

Neel, 435 N.E.2d at 611). “Literal adherence by a university to its internal rules will not be

required when the dismissal of a student ‘rests upon expert judgments as to academic or

professional standards and such judgments are fairly and nonarbitrarily arrived at.’” Id. (quoting

Neel, 435 N.E.2d at 612). Based upon this deferential standard of review to university officials,

the Court concludes that Indiana contract law does not provide a meaningful post-deprivation

remedy. Therefore, the Court rejects the rationale of Chang, 985 N.E.2d at 49–50 (concluding

that Indiana contract law provided a meaningful post-deprivation remedy).

       Finally, Hudson and Parratt are not applicable in this case. The Seventh Circuit has

reasoned that the logic of these cases only applies when state action is “random and

unauthorized.” Armstrong v. Daily, 786 F.3d 529, 543 (7th Cir. 2015). To qualify as random and

unauthorized, the “misconduct must be misconduct of state officials that the State cannot foresee

and that cannot be the subject of a meaningful pre-deprivation procedure.” Id. Put differently,

Hudson and Parratt are “limited to a narrow category of due process cases where the plaintiff

claims he was denied a meaningful pre-deprivation hearing, but under circumstances where the

very notion of a pre-deprivation hearing would be impractical and even nonsensical, and where

the deprivation was not carried out through established state procedures.” Id. at 539 (citing

Zinermon, 494 U.S. at 128). In this case, it is undisputed that Purdue University established

comprehensive rules and regulations that prohibited sexual misconduct. Purdue University also

created university administrations dedicated to prosecuting allegations of sexual misconduct.

Further, Purdue University created an administrative system to adjudicate claims of sexual

misconduct. Thus, the actions of the Individual Defendants cannot be categorized as “random



                                                 21
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 22 of 28


and unauthorized” because their actions were predictable and carried out through established

state procedures. Therefore, the Defendants’ argument regarding the exhaustion of state-law

remedies is denied.

D.     The Equal Protection Claim

       The Defendants argue that the Plaintiff fails to allege any violation of the Equal

Protection Clause of the Fourteenth Amendment. The Court disagrees.

       “The Equal Protection Clause of the Fourteenth Amendment states that ‘[n]o State shall .

. . deny to any person within its jurisdiction the equal protection of the laws.’” Platt v. Brown,

872 F.3d 848, 851 (7th Cir. 2017) (quoting U.S. Const. amend. XIV, § 1). “In a protected-class

equal protection analysis, a plaintiff must show that ‘defendants acted with a nefarious

discriminatory purpose and discriminated against him based on his membership in a definable

class.’” Word v. City of Chicago, 946 F.3d 391, 396 (7th Cir. 2020) (quoting Nabozny v.

Podlesny, 92 F.3d 446, 453 (7th Cir. 1996)). The Supreme Court and the Seventh Circuit “have

held that the equal protection clause contains a ‘federal constitutional right to be free from

gender discrimination’ that does not ‘serve important governmental objectives’ and is not

‘substantially related to those objectives.’” Bohen v. City of East Chicago, 799 F.2d 1180, 1185

(7th Cir. 1986) (quoting Davis v. Passman, 442 U.S. 228, 234–35 (1979); citing Huebschen v.

Dep’t of Health and Soc. Servs., 716 F.2d 1167, 1171 (7th Cir. 1983)). “As a general matter, a

single discriminatory act against one individual can amount to intentional discrimination for

equal protection purposes.” Id. at 1186–87 (citing Batson v. Kentucky, 476 U.S. 79 (1986); Vill.

of Arlington Heights v. Metro. Hous. Corp., 429 U.S. 252, 266 n.14 (1977)). “It is well settled

law that departures from established practices may evince discriminatory intent.” Nabozny, 92

F.3d at 455 (citing Vill. of Arlington Heights, 429 U.S. at 267). Furthermore, “selective inaction



                                                 22
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 23 of 28


can be strong evidence of discriminatory intent.” Locke v. Haessig, 788 F.3d 662, 671 (7th Cir.

2015). Specifically, a defendant “could be liable for ignoring complaints from one identifiable

group while acting on similar complaints from those of another group.” Id. (citing Nabozny, 92

F.3d at 454–56; Bohen, 799 F.2d at 1190 (Posner, J., concurring)).

       In Nabozny, 92 F.3d at 449, a male student was harassed and assaulted by his male

classmates. The student requested that the defendants, who were various school officials, protect

him. Id. Despite having a policy of investigating and punishing battery and sexual harassment,

the defendants refused to assist the student. Id. at 449, 454. However, the defendants

aggressively punished battery and harassment that was perpetrated by male students against

female students. Id. at 455. Following years of hardship, the student filed a lawsuit in which he

alleged that his right to equal protection was violated. Id. at 449. At summary judgment, the

district court dismissed the claim. Id. at 453. On appeal, the student argued that the defendants

denied him the equal protection of the law on the basis of his gender. Id. The Seventh Circuit

agreed and reasoned as follows:

               [T]he question becomes whether Nabozny can show that he received different
       treatment because of his gender. Nabozny’s evidence regarding the defendants’
       punishment of male-on-female battery and harassment is not overwhelming. Nabozny
       contends that a male student that struck his girlfriend was immediately expelled, that males
       were reprimanded for striking girls, and that when pregnant girls were called “slut” or
       “whore,” the school took action. Nabozny’s evidence does not include specific facts, such
       as the names and dates of the individuals involved. Nabozny does allege, however, that
       when he was subjected to a mock rape Podlesny responded by saying “boys will be boys,”
       apparently dismissing the incident because both the perpetrators and the victim were males.
       We find it impossible to believe that a female lodging a similar complaint would have
       received the same response.

              More important, the defendants do not deny that they aggressively punished male-
       on-female battery and harassment. The defendants argue that they investigated and
       punished all complaints of battery and harassment, regardless of the victim’s gender.
       According to the defendants, contrary to the evidence presented by Nabozny, they
       aggressively pursued each of Nabozny’s complaints and punished the alleged perpetrators
       whenever possible. Like Nabozny, the defendants presented evidence to support their

                                                23
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 24 of 28


        claim. Whether to believe the defendants or Nabozny is, of course, a question of credibility
        for the fact-finder. In the context of considering the defendants’ summary judgment
        motion, we must assume that Nabozny’s version is the credible one. If Nabozny’s evidence
        is considered credible, the record taken in conjunction with the defendants’ admissions
        demonstrates that the defendants treated male and female victims differently.

                The defendants also argue that there is no evidence that they either intentionally
        discriminated against Nabozny, or were deliberately indifferent to his complaints. The
        defendants concede that they had a policy and practice of punishing perpetrators of
        battery and harassment. It is well settled law that departures from established practices
        may evince discriminatory intent. Village of Arlington Heights v. Metropolitan Housing
        Dev. Corp., 429 U.S. 252, 267, 97 S.Ct. 555, 564–65, 50 L.Ed.2d 450 (1977). Moreover,
        Nabozny introduced evidence to suggest that the defendants literally laughed at
        Nabozny’s pleas for help. The defendants’ argument, considered against Nabozny’s
        evidence, is simply indefensible.

 Id. at 454–55. Thus, as to the student’s equal protection claim, the Seventh Circuit reversed the

district court’s grant of summary judgment. Id. at 460.

        In T.E. v. Grindle, 599 F.3d 583, 585–86 (7th Cir. 2010), several female students

complained about Robert Sperlik’s inappropriate touching during class. The principal of the

school, Karen Grindle, downplayed and covered up the misconduct. Id. at 586–87. Eventually,

Sperlik was arrested when his abuse was uncovered. Id. at 585. Thereafter, several female

students sued Sperlik and Grindle for violating their rights under the Equal Protection Clause of

the Fourteenth Amendment. Id. Grindle argued that she was entitled to qualified immunity and

moved for summary judgment, but her request was denied. Id. On appeal, the Seventh Circuit

affirmed and reasoned as follows:

                [E]ven in light of Iqbal, plaintiffs have offered evidence sufficient to defeat
        summary judgment on Grindle’s qualified immunity defense. Plaintiffs need not prove
        discriminatory intent in the same manner it was established in Nabozny, where male and
        female victims were treated differently. Plaintiffs have offered evidence that would let a
        jury easily conclude that Sperlik, acting under color of state law, denied the girls equal
        protection by molesting and abusing them. Plaintiffs have also offered evidence that would
        allow a jury to conclude that Grindle knew about Sperlik’s abuse of the girls and
        deliberately helped cover it up by misleading the girls’ parents, the superintendent, and
        other administrators. From this evidence, a jury could reasonably infer—though it would
        not be required to infer—that Grindle also had a purpose of discriminating against the girls

                                                24
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 25 of 28


       based on their gender. Cf. Bohen v. City of East Chicago, Ind., 799 F.2d 1180, 1190–91
       (7th Cir.1986) (Posner, J., concurring) (suggesting that policy of deliberately refusing to
       respond to complaints of sexual harassment would support an inference of intentional
       discrimination). If Grindle wishes to argue that she merely wanted to avoid a scandal or
       that she would have taken similar steps to conceal abuse if boys had been the victims, she
       can present those arguments to the jury, but such suggestions do not mean that she is
       entitled to judgment as a matter of law. She did report some of the complaints about Sperlik,
       but attempted to downplay those parts of the complaints that showed they were about
       sexual abuse rather than “pedagogical issues” or “teaching methods.” From this evidence,
       a jury could conclude that by attempting to convert claims about sexual abuse by Sperlik
       into complaints about teaching methods, Grindle treated the girls’ complaints differently
       because of their sex. Finally, we note that the Equal Protection Clause does not require that
       the state actor be motivated solely by the plaintiff’s membership in a protected class. Even
       if Grindle was motivated in part by a desire to avoid disciplining teachers in general, she
       could still be held liable if she treated the plaintiffs’ claims differently because they were
       made by girls targeted for sexual abuse.

Grindle, 599 F.3d at 588–89 (select internal citations omitted).

       In this case, the Plaintiff alleges that the Defendants have “gender biased motivations”

against male students. Am. Compl. ¶ 9, ECF No. 23. The Defendants would begin “University

Initiated Complaints” against male students even if the alleged victim did not file a complaint.

Id. ¶ 74. However, the Defendants would not initiate disciplinary proceedings against female

students unless the alleged victim filed a formal complaint. Id. Further, similarly situated female

students that were accused of sexual misconduct were either not charged with violating

university policy or were penalized to a lesser degree than similarly situated male students. Id. ¶

75. As noted above, “selective inaction can be strong evidence of discriminatory intent.” Locke,

788 F.3d at 671. Furthermore, as in John Doe v. Purdue University, 928 F.3d 652, 668–70 (7th

Cir. 2019), the Defendants were under immense pressure because of (1) various lawsuits filed by

female students against Purdue University for its handling of allegations of sexual assault

perpetrated by male students; (2) the negative media publicity regarding the lawsuits and the

number of sexual assaults on campus; (3) various campus protests; and (4) the financial pressure

caused by the Office of Civil Rights’ investigations. See Am. Compl. ¶¶ 40–78, ECF No. 23.

                                                25
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 26 of 28


Such pressure explains why the Defendants may have been motivated to discriminate against

male students on the basis of gender. Doe, 928 F.3d at 669.

         Furthermore, during the disciplinary proceedings, Defendant Sermersheim posed

questions and made comments based upon sex-based stereotypes. Am. Compl. ¶ 104, ECF No.

23. Likewise, a panel member also made comments based upon sex-based stereotypes. Id. ¶ 107.

Such gender-based stereotyping allows a reasonable inference that the “defendants acted with a

nefarious discriminatory purpose and discriminated against him based on his membership in a

definable class.’” Word, 946 F.3d at 396 (quoting Nabozny, 92 F.3d at 453).6

         When viewed in the light most favorable to the nonmoving party, the Plaintiff’s

allegations raise a plausible inference that he was discriminated against on the basis of sex. As

such, the Plaintiff’s equal protection claim survives the pleading stage.

E.       The § 1983 Claims

         The Defendants argue that the Plaintiff’s § 1983 claims must be dismissed because (1)

neither Purdue University nor the Individual Defendants in their official capacity are “persons”

within the meaning of § 1983 and (2) the Eleventh Amendment provides immunity to Purdue

University and the Individual Defendants in their official capacity. 7 Defs.’ Br. in Supp. of

Renewed Mot. to Dismiss, pp. 20–21, ECF No. 30. In response, the Plaintiff concedes that his




6
  The Defendants do not argue that the Plaintiff failed to state an equal protection or due process claim against
specific Defendants. Rather, the Defendants segregate their arguments based upon “Purdue University” and the
“Individual Defendants.” The Individual Defendants include Rollock, Sermersheim, Wright, and Rooze. Any
argument that the Plaintiff failed to state a claim against specific Individual Defendants is therefore waived for
purposes of the motion to dismiss. See United States v. Vargas-Garnica, 332 F.3d 471, 473 n.1 (7th Cir. 2003).
Also, to avoid any confusion, the Court notes that the Plaintiff does not allege that Purdue University’s policies draw
any explicit distinction on the basis of sex. Further, the Defendants do not argue that their actions satisfy
intermediate scrutiny.
7
  The Defendants also argue that the Plaintiff’s state law claims are barred by the Eleventh Amendment. However,
this argument is without merit because the Plaintiff has not alleged any state law claims within his Amended
Complaint [ECF No. 23].

                                                          26
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 27 of 28


§ 1983 claims do not seek financial damages against Purdue University or the Individual

Defendants in their official capacity. See Pl.’s Mem. Contra to Defs.’ Mot. to Dismiss, pp. 31–

32, ECF No. 34. The Plaintiff also concedes that the Individual Defendants are entitled to

qualified immunity in their personal capacity. Id. at 32. Instead, the Plaintiff states that his

§ 1983 claims only seek injunctive relief against Purdue University and the Individual

Defendants in their official capacities. Id. at 28–29; see also Am. Compl., pp. 51, 64, ECF No.

23 (explicitly stating that Counts 1 and 3 only seek injunctive relief against the Individual

Defendants in their official capacity and/or against Purdue University). This request for

injunctive relief is permissible because the Plaintiff “can obtain injunctive relief against the

university, since official-capacity suits against state officials that seek only injunctive relief are

permitted by 42 U.S.C. § 1983, and not forbidden by the Eleventh Amendment.” Power v.

Summers, 226 F.3d 815, 819 (7th Cir. 2000) (citing Will v. Mich. Dep’t of State Police, 491 U.S.

58, 71 n.10 (1989); Ex Parte Young, 209 U.S. 123 (1908); Bethesda Lutheran Homes & Servs.,

Inc. v. Leean, 122 F.3d 443, 444 (7th Cir. 1997)); see also Kashani v. Purdue Univ., 813 F.2d

843, 848 (7th Cir. 1987) (the student’s claim for damages was barred by the Eleventh

Amendment, but not her request for injunctive relief). To avoid any confusion, the Plaintiff’s

§ 1983 claims are dismissed to the extent that they seek monetary damages. However, these

claims remain as to the requested injunctive relief.

                                           CONCLUSION

        For the reasons stated above, the Defendants’ Renewed Motion to Dismiss [ECF No. 29]

is GRANTED in part and DENIED in part. Counts 1 and 3 of the Amended Complaint [ECF No.

23] are DISMISSED to the extent that theses Counts seek monetary damages. However, Counts

1 and 3 of the Amended Complaint survive to the extent that they seek injunctive relief. In all



                                                   27
USDC IN/ND case 4:19-cv-00056-TLS-JPK document 61 filed 06/01/20 page 28 of 28


other respects, the Defendants’ Renewed Motion to Dismiss [ECF No. 29] is DENIED. The

Defendant’s Motion to Dismiss [ECF No. 20] is DENIED as moot.

      SO ORDERED on June 1, 2020.

                                         s/ Theresa L. Springmann
                                         JUDGE THERESA L. SPRINGMANN
                                         UNITED STATES DISTRICT COURT




                                            28
